 

2012-2013 Key Employee
Transition Incentive Compensation Plan (“Transition Plan” or “Plan”)


I.
Purpose and Administration



The purpose of this Transition Plan effective January 1, 2012 is to assist in
the transition of the Bank’s key employee plan from a plan without a deferred
component to one with a deferred component. The Transition Plan shall be
administered consistent with the terms of the Bank’s 2012 Key Employee Incentive
Compensation Plan (“2012 Plan”), excluding those provisions governing deferred
awards. Capitalized terms used in this Transition Plan but not defined herein
shall have the meanings ascribed to them under the 2012 Plan and the definitions
of “disability,” “involuntary termination,” and “retirement” shall also have the
meanings ascribed to them under the 2012 Plan. Unless expressly set forth
otherwise in this Transition Plan, payments under the Plan are intended to
satisfy the “short-term deferral” exception under Section 409A of the Internal
Revenue Code (“Code”).


II.
Goals



The annual goals under the 2012 Plan shall serve as the 2012 goals under this
Transition Plan. The annual goals established under any 2013 key employee
incentive compensation plan shall serve as the 2013 goals under this Transition
Plan.


III.
Transition Plan Award Levels



The award levels under this Transition Plan for each of 2012 and 2013 are set
forth below, expressed as a percentage of the participant’s base salary:


Participant Level
 Threshold
Incentive Award Opportunity
 Target
Incentive Award Opportunity
 Maximum
Incentive Award Opportunity
Managing Director and Senior Director
(2012) 3.08%
(2013) 2.32%
(2012) 4.70%
(2013) 3.55%
(2012) 6.33%
(2013) 4.77%
Director
(2012) 2.74%
(2013) 2.06%
(2012) 3.76%
(2013) 2.84%
(2012) 4.8%
(2013) 3.6%



IV.
Transition Plan Award Determinations and Payouts



The 2012 Transition Plan Award payments shall be made by March 15, 2013, at the
same time as the Bank makes payment of the 2012 Current Incentive Award payment
under the 2012 Plan. The 2013 Transition Award payments shall be made by March
15, 2014 at the same time as the Bank makes payment of the current amount of any
2013 incentive awards.





        